Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                         West Palm Beach Division

                                       Case No.: 9:18-cv-81038-DMM

  SECURITIES AND EXCHANGE COMMISSION,

                          Plaintiffs

  v.

  PALM HOUSE HOTEL, LLLP,
  SOUTH ATLANTIC REGIONAL CENTER, LLC,
  JOSEPH J. WALSH, SR., and
  ROBERT V. MATTHEWS,

                          Defendants, and

  160 ROYAL PALM, LLC and
  UNITED STATES REGIONAL ECONOMIC
  DEVELOPMENT AUTHORITY LLC
  D/B/A/ EB5 PETITION,

                    Relief Defendants
  __________________________________/

                                                ANSWER

                  In response to the allegations contained in Plaintiff Securities and Exchange

  Commission’s (“Plaintiff” or “SEC”) Complaint, Defendant Joseph J. Walsh, Sr. (“Defendant”)

  states as follows:

          1.      Paragraph 1 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required. To the extent a response is required, Defendants

  expressly deny that Plaintiff is entitled to the relief requested.

          2.      Defendant denies the allegations contained in Paragraph 2.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 2 of 7



         3.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 3.

         4.     Defendant denies the allegations contained in Paragraph 4.

         5.     Defendant denies the allegations contained in Paragraph 5.

         6.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 6.

         7.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 7.

         8.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 8.

         9.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 9.

         10.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 10.

         11.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 11.

         12.    Paragraph 12 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required.

         13.    Paragraph 13 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required.

         14.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 14.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 3 of 7



         15.     Paragraph 15 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required.

         16.     Paragraph 16 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required.

         17.     Paragraph 17 of the Complaint consists of a statement, argument, or conclusion of

  law to which no admission or denial is required.

         18.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 18.

         19.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 19.

         20.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 20.

         21.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 21.

         22.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 22.

         23.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in in Paragraph 23.

         24.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 24.

         25.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 25.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 4 of 7



         26.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 26.

         27.    Defendant denies the allegations contained in Paragraph 27.

         28.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 28.

         29.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 29.

         30.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 30.

         31.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 31.

         32.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 32.

         33.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 33.

         34.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 34.

         35.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 35.

         36.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 36.

         37.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 37.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 5 of 7



         38.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 38.

         39.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 39.

         40.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 40.

         41.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 41.

         42.    Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 42.

         43.    Defendant denies the allegations contained in Paragraph 43.

         44.    Defendant denies the allegations contained in Paragraph 44.

         45.    Defendant denies the allegations contained in Paragraph 45.

         46.    Defendant denies the allegations contained in Paragraph 46.

         47.    Defendant denies the allegations contained in Paragraph 47.

         48.    Defendant denies the allegations contained in Paragraph 48.

         49.    Defendant denies the allegations contained in Paragraph 49.

         50.    Defendant denies the allegations contained in Paragraph 50.

         51.    Defendant denies the allegations contained in Paragraph 51.

         52.    Defendant denies the allegations contained in Paragraph 52.

         53.    Defendant denies the allegations contained in Paragraph 53.

         54.    Defendant denies the allegations contained in Paragraph 54.

         55.    Defendant denies the allegations contained in Paragraph 55.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 6 of 7



         56.     Defendant denies the allegations contained in Paragraph 56.

         57.     Defendant denies the allegations contained in Paragraph 57.

         58.     Defendant denies the allegations contained in Paragraph 58.

         59.     Defendant denies the allegations contained in Paragraph 59.

         60.     Defendant denies the allegations contained in Paragraph 60.

         61.     Defendant denies the allegations contained in Paragraph 61.

         62.     Defendant denies the allegations contained in Paragraph 63.

         63.     Defendant denies the allegations contained in Paragraph 63.

         64.     Defendant denies the allegations contained in Paragraph 64.

         65.     Defendant denies the allegations contained in Paragraph 65.

         66.     Defendants deny the allegations contained in Paragraph 66.

         67.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 67.

         68.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegations contained in Paragraph 68.

                           AFFIRMATIVE AND OTHER DEFENSES

         Defendants assert the following Affirmative Defenses.

                                           FIRST DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s Complaint fails to

  state a claim upon which relief can be granted.

                                        SECOND DEFENSE

         In the event and to the extent that Plaintiff has failed to mitigate some or all of its alleged

  damages, and such proven damages should be reduced or barred.
Case 9:18-cv-81038-DMM Document 44 Entered on FLSD Docket 12/14/2018 Page 7 of 7



                                     REQUEST FOR RELIEF

  WHEREFORE, Defendants request this Honorable Court:

         A. Dismissing Plaintiff’s Complaint;

         B. Such other and further relief this Court deems just and proper.

  Dated: December 14, 2018


  ___/s/ Galen Criscione_____
  Galen J. Criscione, Esq.
  Criscione Ravala, LLP
  Attorneys for Defendant
  110 E. Broward Blvd., Suite 1700
  Ft. Lauderdale, FL 33301
  Tel: (954) 400-4944
  gcriscione@lawcrt.com
